Opinion issued November 5, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00927-CV
                           ———————————
                       IN RE AKHIL PATEL, Relator



           Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      By petition for writ of mandamus, relator Akhil Patel challenges the trial

court’s order of October 21, 2013 granting a continuance of the hearing on his

summary judgment motion.1



1
      The underlying case is Nadia Hussain v. Akhil Patel, No. 2013-18455, in the
      125th District Court of Harris County, Texas, the Honorable Kyle Carter
      presiding.
      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




                                        2